
	
		I
		111th CONGRESS
		1st Session
		H. R. 4170
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on the
			 Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to strike the authority of the Secretary of the Treasury to extend the Troubled
		  Asset Relief Program after 2009, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Any TARP Extension Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)On October 7, 2008, Congress established
			 the Troubled Assets Relief Program (TARP) as part of the Emergency Economic
			 Stabilization Act (Public Law 110–343; 122 Stat. 3765) and allocated
			 $700,000,000,000 for the purchase of toxic assets from banks with the goal of
			 restoring liquidity to the financial sector and restarting the flow of credit
			 in our markets.
			(2)The Secretary of the Treasury, without
			 consultation with the Congress, changed the purpose of Troubled Assets Relief
			 Program and began injecting capital into financial institutions through a
			 program called the Capital Purchase Program (CPP) rather than purchasing toxic
			 assets.
			(3)Lending by financial institutions was not
			 noticeably increased with the implementation of the Capital Purchase Program
			 and the expenditure of $250,000,000,000 of the funds under the Troubled Assets
			 Relief Program, despite the goal of the program.
			(4)The recipients of amounts under the Capital
			 Purchase Program are now faced with additional restrictions related to
			 accepting those funds.
			(5)A number of community banks and large
			 financial institutions have expressed their desire to return their Capital
			 Purchase Program funds to the Secretary of the Treasury and the Secretary has
			 begun the process of accepting receipt of such funds.
			(6)The Secretary of the Treasury should not
			 unilaterally determine how these returned funds are spent in the future and the
			 Congress should play a role in any determination of future spending of funds
			 returned through the Troubled Assets Relief Program.
			3.Repeal of TARP extension
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is
			 amended—
			(1)by striking (a)
			 Termination.—; and
			(2)by striking subsection (b).
			4.Debt
			 reductionSubsection (d) of
			 section 106 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5216(d)) is amended to read as follows:
			
				(d)Debt
				reduction
					(1)In
				generalThe Secretary of the
				Treasury shall deposit in Public Debt Reduction Payment Account—
						(A)all remaining funds available under this
				title not later than 30 days after the date of enactment of this
				section;
						(B)any amounts
				received by the Secretary for repayment of financial assistance, for payment of
				any interest on the receipt of such financial assistance by an entity that has
				received financial assistance under this title or any program enacted by the
				Secretary under the authorities granted to the Secretary under this title,
				including the Capital Purchase Program; and
						(C)revenues of, and proceeds from the sale of
				troubled assets purchased under this title, or from the sale, exercise, or
				surrender of warrants or senior debt instruments acquired under section
				113.
						(2)Public Debt
				Reduction Payment AccountThe term Public Debt Reduction
				Payment Account means the account established under section 3114 of
				title 31, United States
				Code.
					.
		5.Establishment of
			 public debt reduction payment account
			(a)In
			 generalSubchapter I of
			 chapter 31 of title 31, United States Code, is amended by adding at the end the
			 following new section:
				
					3114.Public Debt
				Reduction Payment Account
						(a)Account
				establishedThere is hereby
				established in the Treasury of the United States an account to be known as the
				Public Debt Reduction Payment Account (hereinafter in this section referred to
				as the Account).
						(b)Use of
				accountThe Secretary of the Treasury shall use amounts in the
				Account to pay at maturity, or to redeem or buy before maturity, any obligation
				of the Government held by the public and included in the public debt. Any
				obligation which is paid, redeemed, or bought with amounts from the account
				shall be canceled and retired and may not be reissued. Amounts deposited in the
				account are appropriated and may only be expended to carry out this section.
						(c)DepositsThere
				shall be deposited in the Account any amounts which are received by the
				Secretary of the Treasury pursuant to section 137 of the Emergency Economic
				Stabilization Act of 2008. The funds deposited to this account shall remain
				available until expended.
						(d)ImplementationThe
				Secretary of the Treasury and the Director of the Office of Management and
				Budget shall each take such actions as may be necessary to promptly carry out
				this section in accordance with sound debt management policies.
						(e)Coordination
				with debt managementReducing the debt pursuant to this section
				shall not interfere with the debt management policies or goals of the Secretary
				of the
				Treasury.
						.
			(b)Clerical
			 amendmentThe table of
			 contents for chapter 31 of title 31, United States Code, is amended by
			 inserting after the item relating to section 3113 the following new
			 item:
				
					
						3114. Public Debt Reduction Payment
				Account.
					
					.
			6.Reduction of
			 statutory limit on the public debtSection 3101(b) of title 31, United States
			 Code, is amended by inserting minus the aggregate amounts deposited into
			 the Public Debt Reduction Payment Account pursuant to section 3114(c)
			 before , outstanding at one time.
		7.Off-budget status
			 of public debt reduction payment accountNotwithstanding any other provision of law,
			 the receipts and disbursements of the Public Debt Reduction Payment Account
			 established by section 3114 of title 31, United States Code, shall not be
			 counted as new budget authority, outlays, receipts, or deficit or surplus for
			 purposes of—
			(1)the budget of the United States Government
			 as submitted by the President;
			(2)the congressional
			 budget; or
			(3)the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
			8.Removing public
			 debt reduction payment account from budget
			 pronouncements
			(a)In
			 generalAny official
			 statement issued by the Office of Management and Budget, the Congressional
			 Budget Office, or any other agency or instrumentality of the Federal Government
			 of surplus or deficit totals of the budget of the United States Government as
			 submitted by the President or of the surplus or deficit totals of the
			 congressional budget, and any description of, or reference to, such totals in
			 any official publication or material issued by either of such Offices or any
			 other such agency or instrumentality, shall exclude the outlays and receipts of
			 the Public Debt Reduction Payment Account established by section 3114 of title
			 31, United States Code.
			(b)Separate Public
			 Debt Reduction Payment Account budget documentsThe excluded
			 outlays and receipts of the Public Debt Reduction Payment Account established
			 by section 3114 of title 31, United States Code, shall be submitted in separate
			 budget documents.
			
